The State Rent Commission was warranted in granting rent reductions here, but it should have directed the reductions to become effective as of March 13, 1951, instead of October 2, 1950. Although the landlord had previously converted the elevators from manual to self-service *811operation, they were nonetheless operated by attendants until the decision by this court in Michaels v. Macan Estates (278 App. Div. 47) rendered on March 13, 1951. There was no occasion for the landlord to comply with the order of the State Rent Commission to provide additional employees for the convenience of the tenants until March 13, 1951, when the attendants were finally removed from the self-service elevators. Reductions in rent should accordingly have been made effective as of that date and not the earlier date. Order unanimously modified by remitting the proceeding to the State Rent Commission with the direction that the rent reductions be made effective as of March 13,1951, instead of October 2, 1950. Settle order on notice. Present — Dore, J. P., Cohn, Callahan, Van Voorhis and Breitel, JJ.